CULPEPPER, Judge.
Plaintiffs, as landowners, instituted this suit against the State of Louisiana, through the Department of Highways, claiming payment for land taken for highway purposes and consequential damages caused by said taking to the remaining land. All issues other than those relating to the quantum have already been decided by this Court in the companion case of Peart v. State. La.App., 125 So.2d 673. Neither plaintiff nor defendant have complained before us of the amount of the award by the trial judge and it is therefore unnecessary for us to consider the issue of quantum.
For the reasons hereinabove set forth the judgment appealed from is affirmed.
Affirmed.